Title: From Thomas Jefferson to George Jefferson, 1 November 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Nov. 1. 1802.
          
          Mr. Brown and mr Wells, for whom 419.16 D of the money sent you on the 5th. & 6th. of Oct. were destined, have chosen to recieve their money in bank bills in Albemarle, which are accordingly sent them from hence. this sum being free therefore, be pleased to pay one hundred and forty three dollars thirty three cents of it to Dr. William Bache, who will be in Richmond before you recieve this. I shall about the end of the week make you a further remittance for the purpose of answering some draughts which will be made. Accept assurances of my affectionate esteem.
          
            Th: Jefferson
          
        